In an action, inter alia, to cancel a contract, plaintiff appeals from an order of the Supreme Court, Queens County (Kassoff, J.), dated August 28,1984, which denied his motion to dismiss defendant’s second and third counterclaims, and granted defendant’s motion for a preliminary injunction enjoining plaintiff from pursuing his application for staff privileges at the Parkway Hospital, pending determination of the instant action.
Order affirmed, with costs.
The law is settled that covenants restricting a professional, and in particular a physician, from competing with a former employer or associate are generally acceptable and enforceable {see, e.g., Gelder Med. Group v Webber, 41 NY2d 680, 683) and are not violative of General Business Law § 340 {see, Matter of Freeman, 34 NY2d 1; People v Roth, 52 NY2d 440, 447). Special Term properly refused to dismiss defendant’s counterclaims seeking to enforce the agreement in question.
Under the circumstances of this case, including the equities involved, the preliminary injunction was properly granted to maintain the status quo between the parties.
We have considered plaintiff’s other contentions and find them to be without merit. Mangano, J. P., Bracken, Rubin and Kunzeman, JJ., concur.